 USDC IN/ND case 2:21-cv-00101-TLS-JEM document 1 filed 03/26/21 page 1 of 9


                               UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF INDIANA
                                    HAMMOND DIVISION


 WILLIE C. SANDERS, JR.,
                                                      CIVIL COMPLAINT
              Plaintiff,

 v.                                                   CASE NO. 2:21-cv-00101

 TRUSTMARK RECOVERY SERVICES,
 INC., and JEFFREY L. ROSEN &                         DEMAND FOR JURY TRIAL
 ASSOCIATES,

              Defendants.


                                           COMPLAINT

         NOW COMES Plaintiff WILLIE C. SANDERS, JR. (“Plaintiff”), by and through his

attorneys, Consumer Law Partners, LLC, complaining as to the conduct of TRUSTMARK

RECOVERY SERVICES, INC. (“Trustmark”) and JEFFREY L. ROSEN & ASSOCIATES

(“Rosen”) (collectively, “Defendants”), as follows:

                                       NATURE OF THE ACTION

      1. Plaintiff brings this action for damages pursuant to the Fair Debt Collection Practices Act

(“FDCPA”) under 15 U.S.C. §1692 et seq. for Defendants’ unlawful conduct.

                                     JURISDICTION AND VENUE

      2. This action arises under and is brought pursuant to the FDCPA. Subject matter jurisdiction

is conferred upon this Court by 15 U.S.C §1692, 28 U.S.C. §§1331 and 1337, as the action arises

under the laws of the United States.




                                                  1
 USDC IN/ND case 2:21-cv-00101-TLS-JEM document 1 filed 03/26/21 page 2 of 9


   3. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Defendants conduct business

in the Northern District of Indiana and a substantial portion of the events or omissions giving rise

to the claims occurred within the Northern District of Indiana.

                                             PARTIES

   4. Plaintiff is a consumer over-the-age of 18 residing in Lake County, Indiana, which falls

within the Northern District of Indiana.

   5. Trustmark is a third-party collection agency servicing various industries. Trustmark is a

corporation organized under the laws of the state of Indiana with its principal place of business

located at 833 West Lincoln Highway, Suite 200W, Schererville, Indiana 46375. Trustmark’s

registered agent in Indiana is Joseph Zacharias, located at 541 Otis Bowen Drive, Munster, Indiana

46321.

   6. Rosen represents businesses in the collection of debts. Rosen is a debt collection law firm,

and based on its correspondence, it shares the same address as Trustmark – 833 West Lincoln

Highway, Suite 200W, Schererville, Indiana 46375. Rosen’s attorney registration address is 1905

Windfield Drive, Munster, Indiana 46321. Rosen regularly files collection lawsuits and collects

from consumers residing within the state of Indiana.

   7. Trustmark is Rosen’s principal. Consequently, Trustmark is liable for Rosen’s actions as

Trustmark exercises control over Rosen’s conduct (i.e. Trustmark instructs Rosen when to initiate

a lawsuit). See Kolchinsky v. W. Dairy Transp., LLC, 949 F.3d 1010, 1013 (7th Cir. 2020) (“The

‘cardinal consideration’ for determining the existence of an agency relationship is whether the

alleged principal has the ‘right to control the manner of work performance.’”).




                                                 2
 USDC IN/ND case 2:21-cv-00101-TLS-JEM document 1 filed 03/26/21 page 3 of 9


    8. Defendants acted through their agents, employees, officers, members, directors, heirs,

successors, assigns, principals, trustees, sureties, subrogees, representatives and insurers at all

times relevant to the instant action.

    9. Joinder of Plaintiff’s claims against Defendants is proper under Fed. R. Civ. P. 20(a)(2) as

the claims arise out of the same transaction, occurrence, or series of transactions or occurrences

and common questions of law or fact will arise.

                             FACTS SUPPORTING CAUSES OF ACTION

    10. The instant action stems from Defendants’ attempts to collect upon a defaulted medical

debt (“subject debt”) that Plaintiff purportedly incurred to Methodist Hospital Southlake (“MHS”).

    11. Upon information and belief, Trustmark purchased the subject debt after Plaintiff’s default

with MHS.

    12. On or around July 29, 2020, Rosen, at the direction of Trustmark, mailed or caused to be

mailed a dunning letter to Plaintiff in an attempt to collect upon the subject debt. See attached

Exhibit A for a true and accurate copy of Defendants’ July 29, 2020 correspondence.

    13. Defendants’ July 29, 2020 correspondence set forth Rosen’s legal letterhead with a

corresponding address of 833 West Lincoln Highway, Suite 200W, Schererville, Indiana 46375.

    14. Upon information, Trustmark’s registered address with the Indiana Secretary of State is

also 833 West Lincoln Highway, Suite 200W, Schererville, Indiana 46375.

    15. Defendants’ July 29, 2020 correspondence further informed Plaintiff that it was seeking

to collect upon the subject debt in the amount of $1,217.49, and provided the language required

under § 1692g of the FDCPA, including the portion: “Unless you, within 30 days after receipt of

this notice, dispute the validity of the debt, or any portion thereof, the debt will be assumed to be

valid by this office.”



                                                  3
 USDC IN/ND case 2:21-cv-00101-TLS-JEM document 1 filed 03/26/21 page 4 of 9


    16. Plaintiff did not agree with the amount of the subject debt, so on or about August 25, 2020,

which was within 30 days of Defendants’ July 29, 2020 correspondence, Plaintiff caused to be

mailed a letter to Defendants disputing the validity of the subject debt and requesting that

Defendants provide him with verification of the subject debt. See attached Exhibit B for a true

and accurate copy of Plaintiff’s July 29, 2020 dispute letter.

    17. Defendants received Plaintiff’s dispute on or about August 27, 2020.

    18. In spite of Plaintiff’s written dispute, Defendants failed to provide Plaintiff with

verification of the debt, but yet, Defendants continued their efforts to collect upon the subject debt.

    19. Consequently, on October 15, 2020, Plaintiff sent a second written dispute letter to

Defendants, in which he reiterated his request that Defendant provide verification of the subject

debt. See attached Exhibit C for a true and accurate copy of Plaintiff’s October 15, 2020 dispute

letter.

    20. Defendants received Plaintiff’s second dispute on or about October 26, 2020.

    21. Despite Plaintiff’s multiple efforts, Defendants entirely failed to provide him with

verification of the subject debt while continuing their harassing efforts to collect upon the subject

debt.

    22. As if this conduct was not egregious enough, on or about March 12, 2021, Plaintiff was

served with a lawsuit (Lake County, Indiana Case No. 4D02-2103-CC-001935) from Trustmark,

who employed Rosen to file suit and collect upon the disputed subject debt.

    23. Plaintiff was taken aback by Defendants’ lawsuit, as he disputed the subject debt within

the timeframe provided by Defendants’ July 29, 2020 correspondence, but yet, was still sued on

the subject debt without ever being provided with any verification of the same.




                                                  4
 USDC IN/ND case 2:21-cv-00101-TLS-JEM document 1 filed 03/26/21 page 5 of 9


   24. Plaintiff has further suffered from emotional distress as he was led to believe that his

federal rights had no legal effect upon Defendants.

   25. Feeling hopeless and confused as a result of Defendants’ conduct, Plaintiff was forced to

hire counsel and his damages therefore include reasonable attorneys’ fees incurred in prosecuting

this action.

   26. By unlawfully neglecting to provide Plaintiff with verification of the subject debt after his

timely written disputes, Defendants subjected Plaintiff to harm, as he was subsequently sued by

Defendants for the subject debt that he did not agree with.

   27. § 1692g of the FDCPA was enacted to provide consumers with the ability to dispute a

debt, and in spite of Plaintiff’s efforts to exercise these rights for the exact purpose that the statute

was envisioned, Defendant failed to provide the necessary information required by the FDCPA.

   28. After a reasonable time to conduct discovery, Plaintiff believes he can prove that all

actions taken by Defendants as described in this Complaint, supra, were taken willfully and/or

with knowledge that their actions were taken in violation of the law.

   29. As a result of Defendants’ actions, Plaintiff is entitled to statutory damages, punitive

damages and all other appropriate measures to punish and deter Defendants and other collectors

from engaging in the unlawful collection practices described in this Complaint, supra.

   30. Plaintiff has suffered concrete harm as a result of Defendants’ conduct, including but not

limited to expending time addressing and dealing with Defendants’ confusing and misleading

conduct, being deprived the ability to intelligently address the subject debt given Defendants’

violations of law, and a violation of his state and federally protected interests to be provided clear

and accurate information regarding the debt serving as the basis of Defendants’ collection efforts.




                                                   5
    USDC IN/ND case 2:21-cv-00101-TLS-JEM document 1 filed 03/26/21 page 6 of 9


               COUNT I – VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT

      31. Plaintiff repeats and realleges paragraphs 1 through 30 as though full set forth herein.

      32. Plaintiff is a “consumer” as defined by 15 U.S.C. §1692a(3) of the FDCPA.

      33. Defendants are “debt collector[s]” as defined by §1692a(6) of the FDCPA, because they

regularly use the mail and/or the telephone to collect, or attempt to collect, delinquent consumer

accounts.

      34. Defendants are engaged in the business of collecting or attempting to collect, directly or

indirectly, defaulted debts owed or due or asserted to be owed or due to others. Defendants identify

themselves as debt collectors, and Trustmark has also been a member of the Association of Credit

and Collection Professionals (“ACA”) since 2011. 1

      35. The subject debt is a “debt” as defined by FDCPA §1692a(5) as it arises out of a transaction

due or asserted to be due to another for personal, family, or household purposes.

      36. Rosen attempted to collect from Plaintiff on Trustmark’s behalf. Consequently, Trustmark

is responsible for Rosen’s conduct.

             a. Violations of FDCPA § 1692e

      37. The FDCPA, pursuant to 15 U.S.C. §1692e, prohibits a debt collector from using “any

    false, deceptive, or misleading representation or means in connection with the collection of any

    debt.”

     38. In addition, this section enumerates specific violations, such as:

               “The use of any false representation or deceptive means to collect or
               attempt to collect any debt or to obtain information concerning a
               consumer.” 15 U.S.C. §1692e(10).




1
    http://www.acainternational.org/search#memberdirectory

                                                        6
 USDC IN/ND case 2:21-cv-00101-TLS-JEM document 1 filed 03/26/21 page 7 of 9


   39. Defendants violated §1692e and e(10) through their continued debt collection efforts in

spite of Plaintiff’s written disputes. Moreover, Defendants did not provide Plaintiff with

verification the subject debt. Consequently, Defendants misleadingly and deceptively represented

that they did not have to provide verification of the subject debt when they continued their

collection efforts, including the filing of a lawsuit against Plaintiff, even after Plaintiff disputed

the validity of the subject debt in writing.

        b. Violations of FDCPA § 1692f

   40. The FDCPA, pursuant to 15 U.S.C. §1692f, prohibits a debt collector from using “unfair

or unconscionable means to collect or attempt to collect any debt.”

   41. Defendants violated §1692f when they unfairly attempted to collect upon the subject debt

by filing a lawsuit against Plaintiff, despite the fact that Defendants completely neglected to

provide Plaintiff with verification of the subject debt after his two timely written disputes. Pursuant

to 15 U.S.C. § 1692g(b), all collection efforts were to cease until Defendants were able to provide

Plaintiff with verification of the subject debt. Any reasonable fact finder will conclude that by

failing to send the verification and by subsequently filing a lawsuit against Plaintiff, Defendants

obfuscated Plaintiff’s rights under the FDCPA.

        c. Violations of FDCPA § 1692g

   42. The FDCPA, pursuant to 15 U.S.C. § 1692g(b) requires that, If the consumer notifies

the debt collector in writing within the thirty-day period described in subsection (a) that the debt,

or any portion thereof, is disputed, or that the consumer requests the name and address of the

original creditor, the debt collector shall cease collection of the debt, or any disputed portion

thereof, until the debt collector obtains verification of the debt or a copy of a judgment, or the

name and address of the original creditor, and a copy of such verification or judgment, or name



                                                  7
 USDC IN/ND case 2:21-cv-00101-TLS-JEM document 1 filed 03/26/21 page 8 of 9


and address of the original creditor, is mailed to the consumer by the debt collector. Collection

activities and communications that do not otherwise violate this subchapter may continue during

the 30-day period referred to in subsection (a) unless the consumer has notified the debt

collector in writing that the debt, or any portion of the debt, is disputed or that the consumer

requests the name and address of the original creditor. Any collection activities and

communication during the 30-day period may not overshadow or be inconsistent with the

disclosure of the consumer’s right to dispute the debt or request the name and address of the

original creditor.”

   43. Defendants violated 15 U.S.C. § 1692g(b) when they continued their debt collection

activities within the 30-day period during which they should have ceased and provided verification

of the subject debt to Plaintiff. Rather than follow the strict guidelines of the FDCPA, Defendants

ignored both of Plaintiff’s written disputes, and further exacerbated their unlawful conduct by

proceeding to file a lawsuit against Plaintiff to collect upon the disputed subject debt.

   44. As pled in paragraphs 24 through 30, Plaintiff has been harmed and suffered damages as a

result of Defendants’ illegal actions.

   WHEREFORE, Plaintiff, WILLIE C. SANDERS, JR., respectfully requests that this

Honorable Court enter judgment in his favor as follows:

   a. Declaring that the practices complained of herein are unlawful and violate the
      aforementioned bodies of law;

   b. Awarding Plaintiff statutory damages of $1,000.00 as provided under 15 U.S.C.
      §1692k(a)(2)(A);

   c. Awarding Plaintiff actual damages, in an amount to be determined at trial, as provided
      under 15 U.S.C. §1692k(a)(1);

   d. Awarding Plaintiff costs and reasonable attorney fees as provided under 15 U.S.C.
      §1692k(a)(3);



                                                  8
 USDC IN/ND case 2:21-cv-00101-TLS-JEM document 1 filed 03/26/21 page 9 of 9


   e. Ordering Defendants to dismiss the erroneous lawsuit they filed against Plaintiff in Lake
      County, Indiana.

   f. Enjoining Defendants from further contacting Plaintiff; and

   g. Awarding any other relief as this Honorable Court deems just and appropriate.


DATED this 26th day of March, 2021.                Respectfully Submitted,

                                                    /s/ Taxiarchis Hatzidimitriadis
                                                   Taxiarchis Hatzidimitriadis #6319225
                                                   David S. Klain #0066305
                                                   CONSUMER LAW PARTNERS, LLC
                                                   333 N. Michigan Ave., Suite 1300
                                                   Chicago, Illinois 60601
                                                   (267) 422-1000 (phone)
                                                   (267) 422-2000 (fax)
                                                   teddy@consumerlawpartners.com

                                                   Attorneys for Plaintiff, Willie C. Sanders, Jr.




                                               9
